NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1



                United
                 To be citedStates       Court
                             only in accordance      of R.Appeals
                                                with Fed.  App. P.
                        32.1Not to be cited per Circuit Rule 53
                               For the Seventh Circuit
                               Chicago, Illinois 60604
                              Submitted April 16, 2007
                               Decided April 19, 2007


                                        Before

                   Hon. FRANK H. EASTERBROOK, Chief Judge

                   Hon. WILLIAM J. BAUER, Circuit Judge

                   Hon. RICHARD A. POSNER, Circuit Judge


Nos. 06-3489, 06-3548 & 06-3559
                                                         Appeals from the United
IN THE MATTER OF:                                        States District Court for the
      UAL CORPORATION, et al.,                           Northern District of Illinois,
           Debtors.                                      Eastern Division.

APPEALS OF:                                              Nos. 06 C 2171
     UNITED AIRLINES, INC.; AIR LINE                          06 C 2172
     PILOTS ASSOCIATION, INTERNATIONAL;                       06 C 2173
     AND UNITED RETIRED PILOTS BENEFIT                   John W. Darrah, Judge.
     PROTECTION ASSOCIATION



                                         Order

       Last year we held that United Air Lines need not make supplemental
pension payments for October 2005 or later months, after the effective termination
date of the pilots’ pension plan. See In re UAL Corp., 468 F.3d 444 (7th Cir. 2006).

      Before that decision was released, the district court had held that United
must make these payments for the months of November and December 2005 and
January 2006. The obligation ended, the district court held, only when the plan of
reorganization took effect, and not (as we were to conclude) when the pension plan
terminated. The district court held that United had “waived” its right to argue for
an earlier terminal date by failing to appeal from an interlocutory order that the
bankruptcy court had made earlier in 2005 requiring United to make supplemental
payments for the month of February.
Nos. 06-3489, 06-3548 & 06-3559                                           Page 2



       Our opinion addressed that subject directly, holding that United had not
forfeited its legal position by failing to take an interlocutory appeal. See 468 F.3d at
453-54. The pilots now contend that because we dealt with a “forfeiture” argument
rather than a “waiver” argument, we should hold another round of briefing and
argument. That is incorrect. Our decision fully resolved this controversy, using the
correct terminology. (On the distinction between waiver and forfeiture see United
States v. Olano, 507 U.S. 725 (1993).) If the pilots had any additional argument in
support of the judgment in their favor, they should have advanced it in the prior
appeal; it is no longer available.

       On United’s appeal, the judgment of the district court is reversed, and the
case is remanded with instructions to enter a decision consistent with our opinion
holding that United’s obligation to make supplemental pension payments ended
with the pilots’ pension plan. United Airlines recovers its costs in this court.